DETAILED ACTION
This Office Action is in response to an application filed on October 13, 2020, in which claims 2 through 21 are pending, and ready for examination.  

Acknowledgement is made of Applicant’s claim for domestic benefit as a Continuation of U.S. Application No. 16/525,415 filed on July 29, 2019, now U.S. Patent No. 10,841,325, which claims domestic benefit as a Continuation of U.S. Application No. 16/058,810 filed on August 8, 2018, now U.S. Patent No. 10,462,171, which claims domestic benefit from Provisional Application Nos. 62/550,439 filed on August 25, 2017, 62/545,917 filed on August 15, 2017, and 62/542,288 filed on August 8, 2017.  

Acknowledgement is made of Applicant’s preliminary amendment filed on February 4, 2021.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statements (IDS) submitted from February 4, 2021 through June 30, 2022 were filed before the mailing date of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-21 are rejected as the claimed invention is directed to non-statutory subject matter.  

Claim 12 purports to be directed to a system; however, the claim is directed to “a plurality of autonomous agents”, which, in view of the specification, are merely software agents.  Thus, the claim is directed to software per se.  Examiner notes that the claimed “central server” is ancillary to the purported system, as the preamble recites: “the system comprising: a plurality of agents”.  A claim that recites no more than software, logic, or a data structure (i.e., an abstraction) does not fall within any statutory category.  In re Warmerdam, 33 F.3d 1354, 1361 (Fed. Cir. 1994).  Significantly, "[a]bstract software code is an idea without physical embodiment."  Microsoft Corp. v. AT& T Corp., 550 U.S. 437, 449 (2007).  Manipulation of data utilizing a computer program (software), no matter its function, is nothing more than the representation of an algorithm or group of algorithms, conceptually no different from a list of steps written down with pencil and paper for execution by a human being.  See In re Ferguson, 558 F.3d 1359, 1363 (Fed. Cir. 2009) (quoting Gottschalk v. Benson, 409 U.S. 63, 67 (1972)).  The subject matter of claims permitted within 35 U.S.C. 101 must be a machine, a manufacture, a process, or a composition of matter.  "[T]he four categories [of §101] together describe the exclusive reach of patentable subject matter.  If the claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of §101 even if the subject matter is otherwise new and useful."  In re Nuijten, 500 F.3d 1346, 1354 (Fed. Cir. 2007); accord In re Ferguson, 558 F.3d 1359 (Fed. Cir. 2009).  

Dependent claims 13-21 incorporate such deficiencies, fail to remedy the findings stated herein, supra, and are therefore rejected under the same rationale.  

Allowable Subject Matter
Claims 2-11 are allowed.  

Claims 12-21 would be allowable, should applicant overcome the claim rejection(s) under 35 U.S.C. 101 set forth herein, supra.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Herz, et al., U.S. Pub. No. 2013/0091573
Lui, et al., U.S. Pub. No. 2013/0080641

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
August 26, 2022